Case 2:17-cv-08525-JAK-JPR Document 129-3 Filed 03/30/20 Page 1 of 2 Page ID
                                 #:7163



 1 Benjamin Heikali (SBN 307466)
   bheikali@faruqilaw.com
 2 Joshua Nassir (SBN 318344)
   jnassir@faruqilaw.com
 3 FARUQI & FARUQI, LLP
   10866 Wilshire Boulevard, Suite 1470
 4 Los Angeles, California 90024
 5 Telephone:  (424) 256-2884
   Facsimile: (424) 256-2885
 6 Aubry Wand (SBN 281207)
 7 awand@wandlawfirm.com
   THE WAND LAW FIRM, P.C.
 8 400 Corporate Pointe, Suite 300
   Culver City, California 90230
 9 Telephone:  (310) 590-4503
   Facsimile: (310) 590-4596
10 Attorneys for Plaintiff and the Putative Classes
11
12                               UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
13
   CAMILLE CABRERA, individually                        Case No. 2:17-cv-08525 JAK (JPRx)
14
   and on behalf of all others similarly                 DECLARATION OF BENJAMIN
15 situated,                                             HEIKALI IN SUPPORT OF REPLY
                                                         MOTION FOR CLASS
16                                                       CERTIFICATION
                                 Plaintiff,
17                                                      Date: April 20, 2020
     v.                                                 Time: 8:30 A.M.
18                                                      Place: Courtroom 10B
19 BAYER HEALTHCARE LLC and
                                                        Hon. John A. Kronstadt
   BAYER CORPORATION,
20
21             Defendants.

22
23
24
25
26
27
28
     CcSTIPU C




                 DECLARATION OF BENJAMIN HEIKALI IN SUPPORT OF REPLY MOTION FOR CLASS CERTIFICATION;
                                           CASE NO. 2:17-cv-08525-JAK (JPRx)
Case 2:17-cv-08525-JAK-JPR Document 129-3 Filed 03/30/20 Page 2 of 2 Page ID
                                 #:7164



 1        I, Benjamin Heikali, hereby declare:
 2        1.       I am an attorney at law, licensed to practice before the courts in
 3 California and a Partner at Faruqi & Faruqi, LLP (“F&F”), and co-counsel of record
 4 for Plaintiff Sonnetta Woods (“Plaintiff”) in the above-referenced action. I have
 5 personal knowledge of the facts set forth herein and if called as a witness, I could
 6 and would testify competently thereto.
 7        2.       I make this declaration in support of Plaintiff’s Reply In Support of
 8 Motion for Class Certification.
 9        3.       Attached hereto as Exhibits are true and correct copies of the following
10 documents:
11     Exhibit No.                     Description/Relevant Bates No.
12             1        Deposition Transcript of Sonnetta Woods (Nov. 19, 2019)
13             2        Deposition Transcript of Sonnetta Woods (Feb. 11, 2020)
14             3        Deposition Transcript of Camille Cabrera (May 29, 2019)
15             4        Rebuttal Report of J. Michael Dennis, Ph.D.
16             5        Deposition Transcript of Ran Kivetz (Dec. 13, 2019)
17             6        Deposition Transcript of J. Michael Dennis (Dec. 17, 2019)
18             7        Deposition Transcript of Bruce A. Strombom (Jan. 10, 2020)
19             8        Deposition Transcript of Nastaran Faghihnia (June 20, 2019)
20
21        I declare under penalty of perjury that the foregoing is true and correct.
22 Executed on March 30, 2020 in Los Angeles, California.
23
24                                    /s/ Benjamin Heikali
25                                    Benjamin Heikali

26
27
28
                                                 -2-
         DECLARATION OF BENJAMIN HEIKALI IN SUPPORT OF REPLY MOTION FOR CLASS CERTIFICATION;
                                       2:17-cv-08525-JAK (JPRx)
